 

UNITED STATES DISTRICT COURT EASTERN DISTRICT OF

 

 

 

 

 

 

 

NEW YORK
AFFIDAVIT OF SERVICE
“#7 O50%
Index no : 21¢ev1125
Plaintiff(s): ILUMINADA ORTEGA
Vs.
Defendant(s): CHAMPAGNE ROOM BK, INC d/b/a DRAFT BARN d/b/a END ZONE SPORTS BAR

& LOUNGE, et al.

 

 

State of NEW YORK - County of QUEENS SS.

Roberto Urena, being duly sworn deposes and says deponent is not a party to this action, over the age of eighteen
years and resides in the state of New York.

On 03/08/2021 at 1:53 PM, I served the within Summons and Complaint Jury Trial Demanded with the
index#21cv1125 endorsed thereon on RUBEN YEGHOYAN at 4051 NOSTRAND AVENUE, #3, Brooklyn, NY
11235 in the manner indicated below:

SUITABLE AGE: by delivering thereat a true copy of each to "Jane Doe” Refused Name, CO-TENANT of RUBEN
YEGHOYAN, a person of suitable age and discretion. Said premises is RUBEN YEGHOYAN's usual place of abode
within the state.

On 03/10/2021, deponent enclosed a copy of same in a first class postpaid envelope bearing the words "Personal &
Confidential" properly addressed to defendant and defendant's last known residence, at 4051 NOSTRAND AVENUE,
#3, Brooklyn, NY 11235 and deposited said envelope in an official depository under the exclusive care and custody of
the U.S. Postal Service within New York State. The envelope did not indicate on the outside thereof, by return address
or otherwise, that the communication was from an attorney or concerned an action against the defendant.

A description of the Recipient, or other person served on behalf of the Recipient is as follows:

 

Sex Color of skin Color of hair Age Height Weight
Female White Black 30-40 5ft4in-5ft8in 100-130 Ibs
Other Features:

 

 

 

 

 

 

 

 

 

 

 

I asked the person spoken to whether he/she Defendant(s) was in the active military service of the United States or of
the State of New York in any capacity whatever and received a negative reply. The source of my information and belief
are the conversations above narrated. Upon information and belief I aver that the recipient is not in the military service
of New York State or of the United States as that term is defined in either the State or in the Federal statutes.

Sworn to and subscribed before me on X Cy

cot 202 Roberto Urerla

Mae

License#: 1263889
Men. Benchmark Services LLC
4 EDWIN LANFRANCO 95-22 63rd Road

NOTARY PUBLIC-STATE OF NEW YORK Suite #428
No. 01LA6263243 Rego Park, NY 11374

Qualified in Queens County 718-350-4319
aoe Branch: Main
My Commission Expires 06-11-2024 .

Notary Prblic,

SHALOM LAW PLLC
